Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on October 02, 2019. At this time, claims 1-19 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 9  and 18 are  objected to because of the following informalities: As to claims 9 and 18, there is no line of demarcation between the preamble and the body of the claim.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 6, 9-10, 11, 14, 15, 18, 19 are rejected under 35 U.S.C 103 as being unpatentable over Kolavennu, US pat.No 20120236768 in view of  Vijayakumar, US pat.No 20110162060.  

Claims 1, 5, 9, 10, 14, 18, Kolavennu discloses an apparatus (See  Kolavennu, abstract; coupling an adapter device to a field instrument in an industrial control system to provide a wireless communication capability to the field instrument ) comprising: 
the adapter device 120 supports the ISA100.11a communication protocol and couples to a HART or W-HART field instrument through a two-wire, 4-20 mA wired communication modem.)
the wireless adaptor also comprising at least one wireless radio configured to communicate over a wireless network and to receive commands for the one or more wired field devices over the wireless network; (See Kolavennu, [0032]; the send operation can instruct the application associated with the selected interface to send a specific command to the connected HART device.)
the wireless adaptor further comprising at least one processor configured to execute instructions to provide [[a firewall]] for the one or more wired field devices by blocking one or more of the commands from being sent to the one or more wired field devices. (See Kolavennu, [0032]; the send operation could be blocking (where it waits for a response before returning) or non-blocking (where it returns with an acknowledgement that the command was successfully sent and the response can be returned by polling with a receive operation). The close operation can instruct the application associated with the selected interface to terminate communication with the field device and possibly put the interface in a low power state. )
Kolavennu does not explicitly discloses firewall coupled to the adaptor.
However, Vijayakumar discloses firewall coupled to the adaptor. (See Vijayakumar, [0051];
[0051] Wireless switch 200 also includes a firewall module 205 that can be implemented at the processing unit 202 and memory 204, but is shown separately for sake of clarity.)
Kolavennu and Vijayakumar are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kolavennu with the teaching of Vijayakumar to include the firewall because it would have allowed prevention of unwanted packet be forwarded to endpoints. he send operation could be blocking (where it waits for a response before returning) or non-blocking (where it returns with an acknowledgement that the command was successfully sent and the response can be returned by polling with a receive operation). The close operation can instruct the application  )
     

Claims   3, 7, 12, 16   are rejected under 35 U.S.C 103 as being unpatentable over Kolavennu, US pat.No 20120236768 in view of  Vijayakumar, US pat.No 20110162060 in further view of Abzarian, US pat.No 20080282335.   
 
Claim 3, the combination of Kolavennu and Vijayakumar does not appear to explicitly disclose the apparatus of claim 1, wherein the at least one processor is further configured to receive information from a user identifying one or more rules for the firewall.                                        
However, Abzarian discloses wherein the at least one processor is further configured to receive information from a user identifying one or more rules for the firewall. (See Abzarian, [0007] )                                                                                    
Kolavennu, Vijayakumar and Abzarian are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kolavennu, Vijayakumar with the teaching of Abzarian to include the reception of the firewall rule because it would have allowed enhancement of the user experience.   

Claim 7, as to claim 7, the claim is rejected under the same rationale of claimed 3. See the rejection of claim 3 above.  

Claim 12, as to claim 12, the claim is rejected under the same rationale of claimed 3. See the rejection of claim 3 above.   

Claim 16, as to claim 16, the claim is rejected under the same rationale of claimed 3. See the rejection of claim 3 above.       

Claims  4, 8, 13 , 17     are rejected under 35 U.S.C 103 as being unpatentable over Kolavennu, US pat.No 20120236768 in view of  Vijayakumar, US pat.No 20110162060 in further view of LIN, US pat.No 20120185631. 

Claim 4, the combination of Kolavennu and Vijayakumar does not appear to explicitly disclose the apparatus of claim 3, wherein the one or more rules identify that one of: all universal and common practice write commands are blocked; certain universal and common practice write commands are blocked; and certain vendor-specific commands are blocked. 
However, Lin discloses wherein the one or more rules identify that one of: all universal and common practice write commands are blocked; certain universal and common practice write commands are blocked; and certain vendor-specific commands are blocked. (See Lin, [0007])
Kolavennu, Vijayakumar and LIN are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kolavennu, Vijayakumar with the teaching of LIN to include the command because it would have prevented unauthorized packet from accessing the system.

Claim 8, as to claim 8 , the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.         

Claim 13, as to claim 13, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.   

Claim 17, as to claim 17, the claim is rejected under the same rationale as claim 4. See the rejection of claim 4 above.             
                                                       

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .
Toepke, US pat.No 20180027071.
Nixon, US pat.No 20140277604.   
Hansson, US pat.No 20080248835.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 7/9/2021
 /JOSNEL JEUDY/ Primary Examiner, Art Unit 2438